Case: 1:19-cv-01741 Document #: 19-1 Filed: 03/19/19 Page 1 of 2 PageID #:329




             EXHIBIT A
3/14/2019              Case:Print - Pomerantz Law Firm
                              1:19-cv-01741            Announces the
                                                    Document       #:Filing
                                                                      19-1  of aFiled:
                                                                                 Class Action against Activision
                                                                                        03/19/19       Page 2Blizzard, Inc. and Certain
                                                                                                                 of 2 PageID       #:330Officers – ATVI


   Source: Pomerantz LLP

   January 18, 2019 19:41 ET


   Pomerantz Law Firm Announces the Filing of a Class Action against Activision Blizzard, Inc. and Certain Officers – ATVI
   NEW YORK, Jan. 18, 2019 (GLOBE NEWSWIRE) -- Pomerantz LLP announces that a class action lawsuit has been filed against Activision Blizzard, Inc. (“Activision Blizzard” or the “Company”) (NASDAQ: ATVI) and
   certain of its officers. The class action, filed in United States District Court, Central District of California, and docketed under 19-cv-00423, is on behalf of a class consisting of all persons other than Defendants who
   purchased or otherwise acquired Activision securities between August 2, 2018 and January 10, 2019, both dates inclusive (the “Class Period”), seeking to recover damages caused by Defendants’ violations of the federal
   securities laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top
   officials.

   If you are a shareholder who purchased Activision Blizzard securities between August 2, 2018, and January 10, 2019, both dates inclusive, you have until March 19, 2019, to ask the Court to appoint you as Lead Plaintiff
   for the class. A copy of the Complaint can be obtained at www.pomerantzlaw.com. To discuss this action, contact Robert S. Willoughby at rswilloughby@pomlaw.com or 888.476.6529 (or 888.4-POMLAW), toll-free, Ext.
   9980. Those who inquire by e-mail are encouraged to include their mailing address, telephone number, and number of shares purchased.

                                                                                                [Click here to join this class action]

   Activision Blizzard develops and distributes content and services on video game consoles, personal computers (PC), and mobile devices.

   On April 29, 2010, the Company announced its entry, through its wholly-owned subsidiary Activision Publishing, Inc., into an agreement with Bungie, Inc. (“Bungie”), the developer of blockbuster game franchises including
   Halo, Myth, and Marathon. The agreement with Bungie gave Activision Blizzard exclusive rights to publish and distribute video games developed by Bungie for the next ten years.

   The partnership between Activision Blizzard and Bungie yielded the commercially successful Destiny franchise, a series of science fiction-themed video games. In September 2014, Activision Blizzard released Destiny,
   the first installment in the franchise, developed by Bungie. Activision Blizzard announced that the Company sold $500 million of Destiny into retail stores and first parties worldwide on the first day of its release, making
   the game the largest video game franchise launch in history at that time. Over the following two years, Bungie developed and Activision Blizzard released four expansions for Destiny. In September 2017, Activision
   Blizzard released a full sequel, Destiny 2. On September 15, 2017, Activision Blizzard announced that Destiny 2 had “surpassed the original’s records for engagement and digital sales in launch week.” To date, Bungie
   has developed and Activision Blizzard has released three expansions for Destiny 2.

   The complaint alleges that throughout the Class Period, Defendants made materially false and misleading statements regarding the Company’s business, operational and compliance policies. Specifically, Defendants
   made false and/or misleading statements and/or failed to disclose that: (i) the termination of Activision Blizzard and Bungie’s partnership, giving Bungie full publishing rights and responsibilities for the Destiny franchise,
   was imminent; (ii) the termination of the two companies’ relationship would foreseeably have a significant negative impact on Activision Blizzard’s revenues; and (iii) as a result, Activision Blizzard’s public statements were
   materially false and misleading at all relevant times.

   On January 10, 2019, Activision Blizzard and Bungie announced the end of their business relationship. That same day, in an Securities and Exchange Commission filing, Activision Blizzard stated that Bungie “would
   assume full publishing rights and responsibilities for the Destiny franchise. Going forward, Bungie will own and develop the franchise.”

   Following these announcements, the Company’s stock price fell $4.81 per share, or 9.37%, to close at $46.54 on January 11, 2019.

   The Pomerantz Firm, with offices in New York, Chicago, Florida, and Los Angeles, is acknowledged as one of the premier firms in the areas of corporate, securities, and antitrust class litigation. Founded by the late
   Abraham L. Pomerantz, known as the dean of the class action bar, the Pomerantz Firm pioneered the field of securities class actions. Today, more than 80 years later, the Pomerantz Firm continues in the tradition he
   established, fighting for the rights of the victims of securities fraud, breaches of fiduciary duty, and corporate misconduct. The Firm has recovered numerous multimillion-dollar damages awards on behalf of class
   members. See www.pomerantzlaw.com

   CONTACT:
   Robert S. Willoughby
   Pomerantz LLP
   rswilloughby@pomlaw.com




https://www.globenewswire.com/news-release/2019/01/19/1702629/0/en/Pomerantz-Law-Firm-Announces-the-Filing-of-a-Class-Action-against-Activisi…                                                                                         1/1
